Citation Nr: 0921151	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  08-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional disability to include pain, loss of strength, 
and loss of use of left hand following carpel tunnel repair 
surgery in April 2005.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to February 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied entitlement to special 
monthly compensation based on loss of use.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The Veteran claims entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151.  Specifically, he alleges 
that he currently experiences pain, loss of strength, and 
loss of use of his left hand as a result of carpel tunnel 
surgery performed at a the Montgomery VA Medical Center in 
April 2005.  

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 are payable for additional disability not the 
result of the Veteran's own willful misconduct, where such 
disability was caused by hospital care, medical or surgical 
treatment, or examination furnished to the Veteran under any 
law administered by the Secretary, either by a VA employee, 
or in a VA facility, where the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination, or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; VAOPGCPREC 40-
97, 63 Fed. Reg. 31263 (1998).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical  
treatment, or examination proximately caused a Veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the  
Veteran's informed consent; or (iii) that the proximate cause 
of  the disability or death was an event not reasonably 
foreseeable.  38 C.F.R. § 3.361(d).  

Here, VA outpatient treatment records show that the Veteran 
has repeatedly complained of numbness, swelling, weakness, 
and pain in left hand since undergoing surgery in April 2005.  
A February 2007 neurosurgery clinic note shows that 
paresthesias, hand interossei atrophy involving the thenar 
and hypothenar imminence, and impaired hand interossei and 
grip strength were noted in the Veteran's left hand.  
Further, nerve conduction studies performed on the median and 
ulnar nerves in March 2007 revealed that the left median 
nerve had slightly decreased amplitudes.  However, no VA 
examination and medical opinion regarding the Veteran's 
claims has been obtained.  

The determination as to whether the Veteran currently has 
additional disability due to carelessness, negligence, lack 
of proper skill, error in  judgment, or similar instance of 
fault by VA under 38  U.S.C.A. § 1151 is medical in nature 
and must be addressed by medical personnel.  Although the 
Veteran was advised of the risk of certain residuals 
following his carpel tunnel surgery, VA is still required to 
make a determination here based on the criteria set forth in 
38 U.S.C.A. § 1151.  Accordingly, the Board finds that a 
remand is required to ensure that there is sufficient 
competent medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Montgomery VA Medical Center 
to furnish the complete record of the 
Veteran's treatment in April 2005 for 
carpal tunnel repair.  All available 
records should be associated with the 
Veteran's claims file.  If any records 
are not available, a notation to that 
effect should be made in the Veteran's 
claims folder.

2.  Schedule the Veteran for a VA 
examination with an appropriate 
specialist to determine the nature and 
cause of any current left hand 
disability.  The examiner should review 
the entire claims file, to include all 
medical records related to the carpel 
tunnel surgery rendered by VA in April 
2005.  After reviewing the claims file, 
the examiner should respond to the 
following questions: 

(a) is it at least as likely as not 
that the Veteran has additional left 
hand disability as a result of the 
April 2005 VA surgical treatment?  

(b) if so, is any additional 
disability due to:  
(i) carelessness, negligence, lack 
of proper skill, error in judgment, 
or a similar instance of fault on 
the part of the VA in furnishing the 
surgical treatment; or (ii) an event 
not reasonably foreseeable?

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

